FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

KELLY LEE TANNER,                   
            Petitioner-Appellant,         No. 06-15405
              v.
                                           D.C. No.
                                         CV 99-0238 PMP
E. K. MCDANIEL; FRANKIE SUE DEL
PAPA,                                       OPINION
          Respondents-Appellees.
                                    
       Appeal from the United States District Court
                for the District of Nevada
         Philip M. Pro, District Judge, Presiding

                  Argued and Submitted
       January 12, 2007—San Francisco, California

                   Filed July 13, 2007

     Before: John T. Noonan, A. Wallace Tashima, and
          Consuelo M. Callahan, Circuit Judges.

               Opinion by Judge Tashima




                          8415
8418                 TANNER v. MCDANIEL


                         COUNSEL

Jason Carr, Assistant Federal Public Defender, Las Vegas,
Nevada, for the petitioner-appellant.

Robert E. Wieland, Deputy Attorney General, Reno, Nevada,
for the respondents-appellees.


                         OPINION

TASHIMA, Circuit Judge:

  Kelly Lee Tanner appeals the district court’s denial of his
petition for a writ of habeas corpus under 28 U.S.C. § 2254.
Tanner contends that the district court erred in rejecting his
                         TANNER v. MCDANIEL                          8419
claims that he received ineffective assistance of counsel in his
state criminal proceedings, that his guilty plea was not know-
ing and voluntary, and that the district court should have
granted his request for an evidentiary hearing. The district
court issued a certificate of appealability as to all three issues.
We have jurisdiction under 28 U.S.C. §§ 1291 and 2253, and
we affirm.

                          BACKGROUND

   In June 1993, Tanner shot and killed his wife, Julie Tanner,
as she lay asleep in their bed. Tanner also forced their twelve-
year-old foster son to engage in oral sexual intercourse with
him sometime in April or May 1993. In December 1993, Tan-
ner pleaded guilty in Nevada district court to first degree mur-
der with the use of a deadly weapon and battery with intent
to commit sexual assault.

   At Tanner’s plea hearing, the judge informed Tanner that
if he did not plead guilty, he would have the right to a jury
trial, the right to have the charges against him proved beyond
a reasonable doubt, the right to confront witnesses against
him, the right to present and subpoena witnesses, and the right
to remain silent. Tanner said that he understood that he was
giving up those rights by pleading guilty. The judge did not
tell Tanner that he was entitled to take an appeal after plead-
ing guilty.1

  Tanner was subsequently sentenced to imprisonment for
   1
     Prior to the plea hearing, Tanner had signed a plea memorandum,
which stated that Tanner waived certain appeal rights, using the following
language:
    I understand that I have the right to appeal from adverse rulings
    on pretrial motions only if the State and the Court consent to my
    right to appeal. In the absence of such an agreement, I understand
    that any substantive or procedural pretrial issue or issues which
    could have been raised at trial are waived by my plea.
8420                    TANNER v. MCDANIEL
two consecutive terms of life without parole for the murder,2
and a five-year concurrent term for the battery. Tanner’s
counsel never informed Tanner that he could file a direct
appeal from his conviction or sentence, nor did he otherwise
consult with Tanner regarding the possibility of an appeal.

   Two years later, in May 1996, Tanner attempted to file a
direct appeal to the Nevada Supreme Court, alleging that he
had received ineffective assistance of counsel and been denied
his right to an appeal. Tanner’s appeal was rejected because
it was untimely. In August 1996, Tanner filed a federal habeas
petition alleging the same violations, but the petition was dis-
missed as unexhausted due to Tanner’s failure to pursue state
collateral review. Tanner returned to state court and filed a
state habeas petition, which the Nevada Supreme Court even-
tually dismissed as untimely. Tanner then filed a second fed-
eral habeas petition renewing his earlier claims.

   The district court dismissed Tanner’s petition on the ground
that Tanner had procedurally defaulted his claims. We
reversed, holding that the state procedural rule relied on by
the Nevada Supreme Court in denying review was inadequate,
as applied in Tanner’s case, to bar federal habeas review. Tan-
ner v. McDaniel, 97 Fed. Appx. 202, 202-03 (9th Cir. 2004).
On remand, the district court reached the merits of Tanner’s
petition and rejected his claims that he was provided ineffec-
tive assistance of counsel and that his plea was not knowing
and voluntary. Tanner timely appeals.

                  STANDARD OF REVIEW

   We review de novo a district court’s denial of a 28 U.S.C.
§ 2254 habeas corpus petition. Zichko v. Idaho, 247 F.3d
1015, 1019 (9th Cir. 2001). Because the Nevada courts have
  2
   The second term was applied as a sentence enhancement for the use of
a deadly weapon in the commission of the murder. See Nev. Rev. Stat.
§ 193.165 (1993).
                      TANNER v. MCDANIEL                     8421
not reviewed the merits of Tanner’s claims, the deference to
state court decisions ordinarily required by the Antiterrorism
and Effective Death Penalty Act of 1996 is inapplicable.
Pirtle v. Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002)
(“[W]hen it is clear that a state court has not reached the mer-
its of a properly raised issue, we must review it de novo.”);
see 28 U.S.C. § 2254(d).

                        DISCUSSION

I.   Ineffective Assistance of Counsel

   Relying on Strickland v. Washington, 466 U.S. 668 (1984),
and Roe v. Flores-Ortega, 528 U.S. 470 (2000), Tanner first
contends that his attorney’s failure to consult with him regard-
ing an appeal following his guilty plea and sentencing vio-
lated his constitutional right to effective assistance of counsel.
In Flores-Ortega, 528 U.S. at 476-77, the Supreme Court held
that the “now-familiar” Strickland test for evaluating ineffec-
tive assistance of counsel claims applies to the situation where
a defense attorney has failed to file a notice of appeal on
behalf of the client. In so holding, the Court overruled prece-
dents from several federal circuits that held that defense coun-
sel had a duty to file a notice of appeal in all cases, except
where the defendant affirmatively consented to refrain from
filing an appeal. Those circuits held that an attorney’s
unconsented-to failure to file a notice of appeal was automati-
cally deemed ineffective assistance of counsel. The Court
rejected such a per se rule, stating that a “circumstance-
specific reasonableness inquiry [as] required by Strickland”
should be used to evaluate whether a defense attorney per-
formed deficiently in failing to file an appeal. Id. at 478-80.

  [1] In instances where the defense attorney did not file an
appeal because he never spoke with the client about such a
possibility, as occurred in this case, Flores-Ortega held that
courts must consider “whether counsel’s failure to consult
with the defendant itself constitutes deficient performance.”
8422                 TANNER v. MCDANIEL
Id. at 478. To assist lower courts in answering that question,
the Court described the general circumstances under which
defense counsel is obligated to consult with the defendant
about an appeal. According to the Court, defense counsel

    has a constitutionally imposed duty to consult with
    the defendant about an appeal when there is reason
    to think either (1) that a rational defendant would
    want to appeal (for example, because there are non-
    frivolous grounds for appeal), or (2) that this particu-
    lar defendant reasonably demonstrated to counsel
    that he was interested in appealing.

Id. at 480.

   Relying on the Flores-Ortega standard, Tanner contends
that a rational defendant in his position would have wanted to
appeal his conviction and sentence because there were non-
frivolous grounds for appeal in his case. Therefore, Tanner
argues, his counsel’s failure to discuss the possibility of an
appeal with him constituted inadequate assistance of counsel
in violation of Tanner’s rights under the Sixth and Fourteenth
Amendments.

   The State argues that Flores-Ortega announced a new rule
of constitutional law that cannot be applied retroactively on
habeas review, and that under prior law counsel had no duty
to consult with Tanner regarding an appeal. The State argues
in the alternative that, even if Flores-Ortega governs, counsel
did not perform deficiently in failing to consult with Tanner.

   We conclude that Flores-Ortega did not create a new rule
of constitutional law, and thus that its holding may be applied
to Tanner’s case. We also conclude, however, that even under
the standard described in Flores-Ortega, Tanner’s ineffective
assistance of counsel claim fails.
                          TANNER v. MCDANIEL                             8423
  A. Tanner Has Not Sought Application of a New Rule

   [2] Under Teague v. Lane, 489 U.S. 288, 310 (1989), new
rules of constitutional law are generally inapplicable to cases
which have become final before the new rules are announced.3
Tanner’s conviction became final on April 7, 1994,4 almost
six years before the holding in Flores-Ortega. Because the
State has invoked the Teague anti-retroactivity rule, we must
decide whether Flores-Ortega may be applied to Tanner’s
case. See Caspari v. Bohlen, 510 U.S. 383, 389 (1994) (noting
that once a state “argue[s] that the defendant seeks the benefit
of a new rule of constitutional law, the court must apply
Teague before considering the merits of the claim”).

   [3] Generally, “a case announces a new rule if the result
was not dictated by precedent existing at the time the defen-
dant’s conviction became final.” Teague, 489 U.S. at 301. In
alleging deficient performance by his attorney, Tanner seeks
to rely only on the portion of Flores-Ortega’s holding that
defense counsel has a duty to consult with the defendant
regarding an appeal when there is reason to think that a ratio-
nal defendant would want to appeal, such as when there are
nonfrivolous grounds for appeal. Therefore, for purposes of
our Teague inquiry, we focus on the question of whether, as
of April 1994, precedent dictated that counsel had an obliga-
tion to consult with the client regarding an appeal under those
circumstances.5
  3
     There are two exceptions to the Teague rule, neither of which is at
issue in this case. See Teague, 489 U.S. at 311.
   4
     A conviction becomes final for Teague purposes when “a judgment of
conviction has been rendered, the availability of appeal exhausted, and the
time for a petition for certiorari elapsed or a petition for certiorari finally
denied.” Griffith v. Kentucky, 479 U.S. 314, 321 n.6 (1987). Under
Nevada Rule of Appellate Procedure 4(b)(1), Tanner’s time for appeal
ended thirty days after the judgment of conviction was entered, or thirty
days from March 8, 1994. Since Tanner did not file an appeal, his convic-
tion became final on April 7, 1994.
   5
     This is an issue of first impression in our circuit. However, the Third
and Fourth Circuits have held that Flores-Ortega did not announce a new
8424                     TANNER v. MCDANIEL
   [4] At the time of Tanner’s conviction, it was well-
established that the two-pronged test announced in Strickland
generally governed ineffective assistance of counsel claims.
See Williams v. Taylor, 529 U.S. 362, 391 (2000). Under Str-
ickland, “the defendant must show that counsel’s performance
was deficient . . . [and] that the deficient performance preju-
diced the defense.” 466 U.S. at 687. The attorney’s perfor-
mance is evaluated against “an objective standard of
reasonableness,” which is ascertained in light of prevailing
professional norms and all relevant circumstances. Id. at 688.
American Bar Association (“ABA”) standards and similar
professional rules may be used as “guides to determining
what is reasonable” performance, though such standards are
not dispositive. Id. at 688-89.

   [5] As of 1994, it was clear that reasonable competence
under the Strickland standard required that a defense attorney
whose client had a sound basis for appeal advise the client of
that fact and inquire into whether the client wished to pursue
an appeal. Strickland itself described counsel’s duty “to con-
sult with the defendant on important decisions” as among
defense counsel’s “basic duties.” Id. at 688. A year earlier, the
Court had stated that among the defendant’s “fundamental
decisions regarding the case” are the decisions “whether to
plead guilty, waive a jury, testify in his or her own behalf, or
take an appeal . . . .” Jones v. Barnes, 463 U.S. 745, 751
(1983). Strickland and Jones, taken together, established that
defense counsel had the duty to consult with the defendant
regarding an appeal in at least some circumstances.

rule of constitutional law. Frazer v. South Carolina, 430 F.3d 696, 706
(4th Cir. 2005); Lewis v. Johnson, 359 F.3d 646, 655 (3d Cir. 2004). In
Daniel v. Cockrell, 283 F.3d 697, 707-08 (5th Cir. 2002), abrogated on
other grounds by Glover v. United States, 531 U.S. 198 (2001), the Fifth
Circuit appeared to conclude that the second prong of Flores-Ortega cre-
ated a new rule regarding proof of prejudice when counsel fails to discuss
an appeal with the client. However, the court did so without discussion,
and provided an alternative basis for its holding immediately afterward. Id.
at 708.
                          TANNER v. MCDANIEL                            8425
   Given that most defendants are not versed in the law well
enough to recognize whether they have a valid basis for
appeal, the most obvious occasion when the duty to discuss
an appeal would arise would be when there are nonfrivolous
grounds for appeal. It is evident, both from Supreme Court
precedent and as a matter of common sense, that the decision
whether to appeal requires reasoned legal advice from coun-
sel. Just as a defendant is unlikely to create winning argu-
ments or navigate complex appellate procedures on his own,
so the defendant is unlikely to be capable of determining
whether there are meritorious issues that can be raised on
direct appeal unless he has expert advice from counsel. See
Evitts v. Lucey, 469 U.S. 387, 394 n.6 (1985) (describing
counsel’s role on appeal as “that of [an] expert professional
whose assistance is necessary in a legal system governed by
complex rules and procedures for the defendant to obtain a
decision at all”); Douglas v. California, 372 U.S. 353, 357-58
(1963) (ruling that federal constitution requires that an indi-
gent defendant be provided “the benefit of counsel’s examina-
tion into the record, research of the law, and marshalling of
arguments on his behalf” on appeal). At a minimum, courts
should have recognized post-Strickland that a reasonably
effective attorney would inform the client when he or she had
a good reason to appeal, such as a meritorious issue to be
raised on appeal; without such advice, an uninformed client
could be deprived of a potentially successful appeal altogether.6

   Moreover, ABA standards in 1994 put defense attorneys on
notice that they should discuss any viable grounds for appeal
with their clients. See Flores-Ortega, 528 U.S. at 490 (Souter,
J., concurring in part, dissenting in part) (quoting portion of
  6
    Supreme Court precedent recognizes the importance of preserving a
defendant’s right to pursue potentially meritorious claims on appeal. See,
e.g., Penson v. Ohio, 488 U.S. 75, 84 (1988) (holding that state court’s
“determination that arguable issues were presented by the [trial] record . . .
created a constitutional imperative that counsel be appointed” to prosecute
appeal for indigent defendant).
8426                 TANNER v. MCDANIEL
the 1993 ABA Standards for Criminal Justice that stated that
trial counsel “should give the defendant his or her profes-
sional judgment as to whether there are meritorious grounds
for appeal”).

   [6] Therefore, we conclude that Flores-Ortega broke no
new ground in holding that reasonably effective performance
requires a defense attorney to discuss an appeal with her client
whenever there is a rational basis to think that her client
should appeal. That obligation already followed from Strick-
land’s general standard for evaluating professional compe-
tence, applied in light of prevailing professional norms and
the critical importance of the criminal defendant’s decision
whether to exercise his right to appeal.

   We reject the State’s suggestion that in 1994 a court could
reasonably have held that federal law imposed no obligation
on defense attorneys to discuss an appeal with their clients,
unless a client expressly requested an appeal, and that as a
consequence, Flores-Ortega’s description of the duty to con-
sult regarding an appeal created a new constitutional rule. The
state cites Rodriquez v. United States, 395 U.S. 327 (1969),
and Carey v. Leverette, 605 F.2d 745 (4th Cir. 1979) (per
curiam), but those cases do not support the State’s theory. In
Rodriquez, the Court recognized the per se rule that “[a] law-
yer who disregards a defendant’s specific instructions to file
a notice of appeal acts in a professionally unreasonable man-
ner.” Flores-Ortega, 528 U.S. at 477 (citing Rodriquez). The
Court did not, however, state or imply that a defendant must
request an appeal before he may challenge his attorney’s fail-
ure to file one. Carey, decided pre-Strickland, suggests that a
defense attorney’s failure to discuss an appeal with a client
who has chosen to plead guilty is not actionable under the
federal constitution, barring “extraordinary circumstances.”
Carey, 605 F.2d at 746. But the Fourth Circuit has itself held
that Carey conflicted with the subsequent holdings in Strick-
land and Jones. Frazer, 430 F.3d at 708-09. Thus, a court in
1994 could not reasonably have relied on either Rodriquez or
                          TANNER v. MCDANIEL                            8427
Carey to conclude that counsel was required to discuss meri-
torious grounds for appeal with the client only if the client
first requests that an appeal be taken.

   Indeed, the Court itself in Flores-Ortega characterized its
decision as an application of Strickland; the error that the
Court corrected in Flores-Ortega was the failure of certain
lower courts to recognize that Strickland’s “circumstance-
specific reasonableness inquiry” continues to govern coun-
sel’s responsibilities with respect to appeal.7 See, e.g., Flores
Ortega, 528 U.S. at 477 (stating that “we hold that [the
Strickland] test applies to claims . . . that counsel was consti-
tutionally ineffective for failing to file a notice of appeal”); id.
at 487 (stating at conclusion of opinion that “[t]he court below
undertook neither part of the Strickland inquiry we have
described”).
  7
    Although the Court resolved a circuit split in Flores-Ortega, that fact
alone does not imply that the Court announced a new constitutional rule.
Cf. Caspari, 510 U.S. at 393-94 (looking to divided prior rulings of lower
federal and state courts to confirm analysis that particular rule at issue was
not dictated by existing precedent). Rather, the Court was correcting the
course of several federal courts of appeals that had departed from the
Strickland fact-specific standard and imposed a per se obligation on
defense attorneys to file notices of appeals in all cases. See Flores-Ortega,
528 U.S. at 476, 478; United States v. Stearns, 68 F.3d 328, 330 (9th Cir.
1995); Romero v. Tansy, 46 F.3d 1024, 1030-31 (10th Cir. 1995); United
States v. Tajeddini, 945 F.2d 458, 466-68 (1st Cir. 1991). Other circuits
had refused to implement such a rule, but had not held that defense coun-
sel was never obliged to raise the possibility of an appeal with the client.
See Ludwig v. United States, 162 F.3d 456, 459 (6th Cir. 1998); Morales
v. United States, 143 F.3d 94, 96-97 (2d Cir. 1998); Castellanos v. United
States, 26 F.3d 717, 719 (7th Cir. 1994); see also Estes v. United States,
883 F.2d 645, 648-49 (8th Cir. 1989). If any court had taken such a posi-
tion, that position would have been unreasonable in light of Strickland,
which requires examination of the reasonableness of counsel’s perfor-
mance under all the circumstances. Cf. Flores-Ortega, 528 U.S. at 481
(stating that Court has consistently rejected “mechanistic rules” in analysis
of effectiveness of counsel). Nor did any of the courts in those cases hold
that it would be objectively reasonable for counsel to fail to discuss an
appeal with her client when there were nonfrivolous grounds for appeal.
8428                      TANNER v. MCDANIEL
   Additionally, the fact that the general nature of the Strick-
land standard requires courts to elaborate upon what an “ob-
jective standard of reasonableness” means for attorney
performance in innumerable factual contexts supports our
conclusion: Each time that a court delineates what “reason-
ably effective assistance” requires of defense attorneys with
respect to a particular aspect of client representation, see
Strickland, 466 U.S. at 687, it can hardly be thought to have
created a new principle of constitutional law. As Justice Ken-
nedy wrote in concurrence in Wright v. West, 505 U.S. 277
(1992), “[w]here the beginning point is a rule of . . . general
application, a rule designed for the specific purpose of evalu-
ating a myriad of factual contexts, it will be the infrequent
case that yields a result so novel that it forges a new rule, one
not dictated by precedent.” Id. at 309 (Kennedy, J., concurring
in judgment).8 In applying Strickland’s general requirement of
“reasonably effective assistance” to the particular context of
defense counsel’s duty to consult regarding an appeal, Flores-
Ortega did not produce “a result so novel” as to have forged
a new rule.

  We therefore now proceed to the merits, inquiring whether
Tanner’s counsel should have recognized that a rational
defendant in Tanner’s position would wish to appeal.
  8
    In a related inquiry, the Supreme Court has stated: “That the Strickland
test ‘of necessity requires a case-by-case examination of the evidence,’
obviates neither the clarity of the rule nor the extent to which the rule must
be seen as ‘established’ by this Court” for purposes of determining what
constitutes clearly established federal law, as determined by the Supreme
Court. Williams, 529 U.S. at 391 (citation omitted) (referencing the stan-
dard set for habeas petitions by 28 U.S.C. § 2254(d)(1) and quoting from
Justice Kennedy’s concurrence in Wright); see also Fields v. Brown, 431
F.3d 1186, 1196 (9th Cir. 2005) (stating that court does “not require the
existence of a case for Teague purposes ‘involving identical facts, circum-
stances, and legal issues’ ” as that before the court in order to acknowl-
edge that a particular holding was already dictated by precedent) (citation
omitted).
                         TANNER v. MCDANIEL                          8429
  B. Tanner’s Ineffective Assistance Claim Fails on the
  Merits

   According to Tanner, a rational defendant in his position
would have wished to appeal his conviction and/or sentence
based on the following grounds: (1) that the imposition of two
life sentences without possibility of parole constituted cruel
and unusual punishment; (2) that his presentence report
(“PSR”) contained inaccuracies that prejudiced Tanner at sen-
tencing; (3) that Tanner’s plea was not voluntary due to his
mental health and substance abuse problems; and (4) that
Nevada Revised Statutes §§ 193.165, 200.010, and 200.030
are unconstitutional.

   We conclude, however, that none of Tanner’s contentions
qualifies as a nonfrivolous ground for appeal. See George v.
City of Morro Bay (In re George), 322 F.3d 586, 591 (9th Cir.
2003) (“An appeal is frivolous if the results are obvious, or
the arguments of error are wholly without merit.”) (internal
quotation marks and citation omitted). As a result, Tanner has
failed to show that his counsel had a constitutional duty to
consult with him regarding an appeal.9

      1.   Eighth Amendment claim

   [7] Tanner contends that a sentence of two consecutive
terms of life without parole violates the Eighth Amendment
bar on sentences that are grossly disproportionate to the crime
  9
    In Flores-Ortega, 528 U.S. at 480, the Supreme Court stated that the
existence of nonfrivolous grounds for appeal is but one example of a situa-
tion when there is reason to think a rational defendant would desire an
appeal. Thus, there may be circumstances when a court finds there was
reason to think that a rational defendant would have wanted to appeal,
even without a showing by the defendant that nonfrivolous grounds for
appeal existed. In this case, we focus solely on the viability of Tanner’s
proposed grounds for appeal because Tanner advanced no other bases for
thinking that a rational defendant in his position would have wanted to
appeal.
8430                   TANNER v. MCDANIEL
of conviction. Tanner’s argument thus must be that a sentence
of life without parole is a grossly disproportionate sentence
for first degree murder, his crime of conviction. It is clear
beyond argument, however, that the sentence Tanner received
for murder and for the use of a deadly weapon in its commis-
sion would not be deemed cruel and unusual by any court in
the United States. Cf. Tison v. Arizona, 481 U.S. 137, 158
(1987); Solem v. Helm, 463 U.S. 277, 289-90 & n.15, 292
(1983). Therefore, the result of Tanner’s Eighth Amendment
claim is obvious and it does not qualify as a nonfrivolous
ground for appeal.

     2.   Accuracy of the presentence report

   [8] The state notes that Tanner did not object to the accu-
racy of the presentence report, and argues that a rational
defendant would not want to appeal an unpreserved issue. The
State is incorrect because Nevada courts review unpreserved
issues for plain error. See Nev. Rev. Stat. § 178.602 (“Plain
errors or defects affecting substantial rights may be noticed
although they were not brought to the attention of the court.”).
Therefore, a rational defendant would want to appeal, even
under a plain error standard, if he had a nonfrivolous ground
for disputing the accuracy of the presentence report. Tanner,
however, has failed to specify any particular inaccuracies in
the report, and so it is impossible to conclude that this would
have been a viable and non-frivolous ground for appeal.

     3.   Voluntariness of plea

   Tanner argues that a rational defendant in his position
would have wished to appeal the voluntariness of his plea
based on the lack of a competent psychological evaluation,
Tanner’s depression at the time of the plea and during the
crimes, and Tanner’s substance abuse during the crimes.

  [9] In Nevada, “a defendant must raise a challenge to the
validity of his or her guilty plea in the district court in the first
                         TANNER v. MCDANIEL                           8431
instance, either by bringing a motion to withdraw the guilty
plea, or by initiating a post-conviction proceeding . . . .” Bry-
ant v. State, 721 P.2d 364, 368 (Nev. 1986) (per curiam).
There are two exceptions providing for direct review: “where:
(1) the error clearly appears from the record; or (2) the chal-
lenge rests on legal rather than factual allegations.” O’Guinn
v. State, 59 P.3d 488, 489-90 (Nev. 2002) (per curiam). Here,
Tanner’s claim would not fall within either of the exceptions,
as it relies on facts outside the limited record developed in the
psychiatric evaluation, change of plea hearing, and sentencing
proceeding. Therefore, Tanner would have had to bring a
motion to withdraw his guilty plea10 or contest the validity of
his plea in a post-conviction proceeding, rather than asserting
this claim on direct appeal.

   Even if Tanner could have challenged the voluntariness of
his plea on appeal, his allegations do not suggest that a ratio-
nal defendant in his position would have wished to do so.
Tanner’s main allegation is that he was suffering from depres-
sion when he pleaded guilty.11 Tanner would have to show
that his depression rendered him unable to make the decision
to plead guilty freely and intelligently. See United States v.
Kaczynski, 239 F.3d 1108, 1114 (9th Cir. 2001) (“A plea is
voluntary if it represents a voluntary and intelligent choice
among the alternative courses of action open to the defen-
dant.”) (citation and internal quotation marks omitted). The
record of the plea hearing indicates the opposite: that Tanner
lucidly and voluntarily decided to plead guilty.12 Further,
  10
      Nevada law generally requires a motion to withdraw a guilty plea to
be made before sentence is imposed; post-sentence withdrawal of the plea
is authorized only to correct manifest injustice. Nev. Rev. Stat. § 176.165.
Tanner has not alleged that his trial counsel should have consulted with
him regarding the filing of a motion to withdraw Tanner’s guilty plea.
   11
      He does not explain how the psychological evaluation that he received
was inadequate. As to his use of drugs, he alleges only that he used drugs
at the time of his crimes, which would not be relevant to the voluntariness
of the plea that he entered six months later.
   12
      Tanner indicated that he understood the plea negotiations; stated that
he understood the constitutional rights that he was giving up; said that his
8432                     TANNER v. MCDANIEL
depression alone is very unlikely to render a plea involuntary.
See Miles v. Dorsey, 61 F.3d 1459, 1470 (10th Cir. 1995)
(“Although deadlines, mental anguish, depression, and stress
are inevitable hallmarks of pretrial plea discussions, such fac-
tors considered individually or in aggregate do not establish
that Petitioner’s plea was involuntary.”).

      4. Constitutionality of Nevada                 Revised      Statutes
      §§ 193.165, 200.010, and 200.030

   Tanner asserts that he might have challenged the constitu-
tionality of the Nevada statutes defining murder and malice,
as well as the statute establishing an automatic sentence
enhancement for use of a deadly weapon, but provided no
argument in his briefs as to why these statutes might be
unconstitutional. Consequently, we do not address this issue.
Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929
(9th Cir. 2003) (court will consider “only issues which are
argued specifically and distinctly in a party’s opening brief”)
(citation and internal quotation marks omitted).

   [10] Based on the foregoing analysis, we conclude that the
district court correctly rejected Tanner’s claim that his consti-
tutional right to effective assistance of counsel was violated.

II.    Knowing and Voluntary Guilty Plea

   Tanner argues that the state trial court violated his constitu-
tional rights by accepting his guilty plea and sentencing him

counsel had done “everything I’ve asked and filled me in pretty much . . .
on the cases and the consequences;” said that he had slept the night before,
and that his anti-depressant was not making him feel tired or sluggish; said
that he understood the range of possible punishment; and coherently
described how and why he came to kill his wife. Tanner’s counsel stated
that he had discussed possible defenses such as accident or diminished
capacity with Tanner but that Tanner had “decided to enter a guilty plea
because he does not want to put the family of the victims through a trial.”
Tanner agreed that he had discussed possible defenses with his counsel.
                      TANNER v. MCDANIEL                    8433
without advising him of his right to an appeal. According to
Tanner, a trial court must inform a pleading defendant “that,
notwithstanding his guilty plea, he [is] entitled to appeal his
conviction and sentence.” Where, as here, the facts are undis-
puted, and the state court has not passed on the issue, we
review de novo whether a guilty plea was voluntary and
knowing. See Lambert v. Blodgett, 393 F.3d 943, 976-77 (9th
Cir. 2004) (stating that the standard for voluntariness of a
guilty plea is a question of federal law) (citing Marshall v.
Lonberger, 459 U.S. 422, 431-32 (1983)).

   [11] “A guilty plea operates as a waiver of important rights,
and is valid only if done voluntarily, knowingly, and intelli-
gently, with sufficient awareness of the relevant circum-
stances and likely consequences.” Bradshaw v. Stumpf, 545
U.S. 175, 183 (2005) (internal quotation marks and citation
omitted). There are a number of requirements that a plea col-
loquy must satisfy in order for a guilty plea to be considered
voluntary and knowing. A defendant must have notice of the
nature of the charges against him, including the elements of
each crime. Id. He must understand the nature of the three
critical constitutional rights that are waived by his plea: the
right to a jury trial, the right to confront his accuser, and the
privilege against self-incrimination. Boykin v. Alabama, 395
U.S. 238, 243-44 (1969). A defendant must understand the
consequences of his plea, including “the range of allowable
punishment that will result from his plea.” Little v. Crawford,
449 F.3d 1075, 1080 (9th Cir. 2006) (citation omitted), cert.
denied, ___ S. Ct. ___ (2007).

  [12] Tanner cites to no case holding that entry of a knowing
guilty plea requires that the defendant be aware of his right to
appeal after the plea is entered, and we have located none. It
cannot be said that such a holding was dictated by existing
precedent at the time that Tanner’s conviction became final.
Therefore, the rule Tanner proposes would constitute a new
constitutional rule, from which Tanner could not benefit on
collateral review. Cf. Teague, 489 U.S. at 310.
8434                  TANNER v. MCDANIEL
   Even if there were no retroactivity problem with the rule
Tanner proposes, obligating courts to advise pleading defen-
dants of their right to appeal would not be consistent with the
main purpose of the constitutional requirements surrounding
guilty plea canvasses, which is to ensure that defendants are
aware of the constitutional rights that they are foregoing by
choosing to plead guilty, i.e., that the waiver of rights is
knowing. See Boykin, 395 U.S. at 243-44; see also Brady v.
United States, 397 U.S. 742, 748 (1970) (describing guilty
pleas as “[w]aivers of constitutional rights [that] not only
must be voluntary but must be knowing, intelligent acts”).
Tanner is arguing that the judge should have informed him of
the appeal rights that he retained—i.e. of rights that he contin-
ued to possess despite his plea. The constitutional safeguards
surrounding the entry of a guilty plea are not meant to ensure
that a defendant is aware of all the rights he possesses going
forward after the plea, but to ensure that the defendant does
not lightly relinquish his rights pursuant to the plea.

III.   Evidentiary Hearing

  [13] We review a district court’s denial of an evidentiary
hearing on a habeas petition for abuse of discretion. Earp v.
Ornoski, 431 F.3d 1158, 1166 (9th Cir. 2005), cert. denied,
126 S. Ct. 2295 (2006). Because all of Tanner’s claims lack
merit, there is no need for an evidentiary hearing in this case.
The district court did not abuse its discretion in refusing to
grant one.

                       CONCLUSION

   We hold that Flores-Ortega, in describing defense coun-
sel’s duty to consult with the client when there is reason to
believe that a rational defendant in the client’s position would
wish to appeal, did not establish a new rule of constitutional
law. Applying the Flores-Ortega standard, we conclude that
Tanner has not shown that his counsel was deficient in failing
to consult with him regarding an appeal. Further, we conclude
                      TANNER v. MCDANIEL                    8435
that Tanner’s plea was voluntary and knowing, and that he
was not entitled to an evidentiary hearing on either his inef-
fectiveness claim or his challenge to his guilty plea. As a
result, the district court correctly denied Tanner’s habeas peti-
tion.

  AFFIRMED.